William B. Brown, J.,
dissenting. The majority opinion holds that a court does not commit prejudicial error under Crim. R. 11 (C) (2) (c) when the judge fails to personally inform a defendant of the constitutional rights he waives when he pleads guilty. I disagree.
The majority holding is not supported by precedent. In State v. Caudill (1976), 48 Ohio St. 2d 342, this court ruled that the provisions of Crim. R. 11 (C) (2) must be scrupulously followed and that the court must have an oral dialogue with a defendant in order to determine if his waiver of rights is intelligently made. While State v. Stewart (1977), 51 Ohio St. 2d 86, held that error in the application of Crim. R. 11 (C) (2) is not always prejudicial, it does not support the majority’s holding. Unlike Caudill and the instant cause, the Stewart case did not involve failure to personally inform a defendant of a constitutional right. Because the Stewart case is distinguishable from the case at hand and the Caudill ruling is not, precedent requires this court to find that the trial court’s failure to serupul*41ously comply with Rule 11 constitutes prejudicial error.
The Caudill opinion controls the instant cause. However, even if it did not, the error committed by the court below was not harmless. Under Crim. R. 11 (C) (2) (e), a ■court may not accept a plea of guilty or no contest unless it addresses the defendant “personally” and informs him of the rights he waives by submitting such a plea. In the instant cause, the court failed to inform the defendant personally of a number of rights including the right to trial by jury. Instead, it aslced the defendant if he understood its explanation of those rights to someone else or if he wanted the court to give that explanation “again.” A. ■court taking such a shortcut commits more than an error in form. It fails to arrange for a “meaningful colloquy” with the defendant (State v. Caudill, supra, at page 347; McCarthy v. United States [1969], 394 U. S. 459), and it does so at a time when a defendant is likely to be more concerned with the sentence he is about to receive than with the rights he may unknowingly waive. (As a practical matter, it is unlikely that an individual waiting to plead and be sentenced will heed an explanation of rights addressed to someone else or risk annoying an apparently hurried judge by asking him to repeat that explanation.)
The shortcut taken by the trial court in the instant cause also harms the criminal justice system. Orally informing two or more defendants of their rights at once is a practice which is bound to be appealing to overworked judges and which is capable of unlimited expansion. For both reasons, it should not be encouraged. Moreover, when judges take shortcuts with waivers of constitutional rights they make the system vulnerable to successful post-conviction challenges. If the majority opinion sanctions a haphazard application of Crim. R. 11 in order to decrease the “immense burdens” under which the criminal justice system labors, its efforts are misguided.
Because I believe the majority sanctions a procedure which endangers the rights of defendants and will ultimately increase those very burdens on the criminal system which all of us wish to alleviate, I dissent.